Citation Nr: 9936060	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
incisional abdominal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to February 
1970.   

In a February 1998 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been received to reopen the claim for entitlement to service 
connection for a psychiatric disability.  Thereafter, a 
timely appeal of that decision was filed to the United States 
Court of Appeals for Veterans Claims (formerly the Court of 
Veteran Appeals) (Court).  In a memorandum decision, dated in 
April 1999, the Court affirmed the Board decision.  See  
[citation redacted].  

In the April 1999 memorandum decision, the Court determined 
that the veteran had filed a claim for an increased 
evaluation for the service-connected postoperative incisional 
abdominal hernia in November 1991.  [citation redacted].  The Court noted that in November 1991, 
the veteran filed a claim for disability compensation 
pursuant to 38 U.S.C.A. § 1151 (West 1991), based upon a 1979 
operation at a VA medical center.  Id.  The Court further 
noted that the veteran submitted VA examination reports and 
hospitalization records, dated in 1996 and 1997, in 
connection with the repair of that hernia.  Id.  The Court 
determined that the claim for compensation pursuant to 
38 U.S.C.A. § 1151 could be reasonably construed as a claim 
for an increased evaluation for the service-connected 
postoperative incisional abdominal hernia.  Id.  

The Court stated that there was no record that the RO 
adjudicated the veteran's November 1991 claim for an 
increased evaluation in its December 1995 decision.  
[citation redacted].  The Court noted that the 
veteran filed a notice of disagreement in January 1996, 
stating that he disagreed with the RO's denial "of a 
compensable evaluation for the [section] 1151 claim dated 3-
4-80."  Id.  The Court construed this statement as a notice 
of disagreement with respect to the RO's failure, in its 
December 1995 decision, to adjudicate the veteran's claim for 
an increased rating, which had been filed in November 1991.  
Id.  Thus, the Court concluded that it had jurisdiction over 
the Board's failure to adjudicate the veteran's claim for an 
increased rating.  Id.  The Court determined that the 
veteran's claim for an increased rating for the postoperative 
incisional abdominal hernia was well-grounded and that a 
remand was necessary in order to fulfill the duty to assist 
under 38 U.S.C.A. § 5107(a) (West 1991) and for adjudication. 
[citation redacted]

REMAND

The Board finds that the issue of entitlement to a 
compensable evaluation for the postoperative incisional 
abdominal hernia must be remanded to the RO for additional 
development, in light of the Court's findings in  [citation redacted].  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
of entitlement to an increased evaluation 
for the postoperative incisional 
abdominal hernia.  He should be asked to 
provide the names and addresses of the 
medical care providers who treated him 
for his service-connected incisional 
abdominal hernia since 1990.  Any medical 
care provider(s) so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.    

2.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and extent of the 
postoperative incisional abdominal hernia 
and to identify any residuals from the 
hernia repair surgery in 1979.  The 
entire claims folder and a copy of this 
REMAND should be made available to the 
examiner prior to the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  The information relied upon 
in reaching any conclusions should be 
identified.  

3.  Thereafter, the RO should review all 
the new evidence and adjudicate the claim 
of entitlement to a compensable 
evaluation for the service-connected 
postoperative incisional abdominal 
hernia.  The RO should explain, in the 
rating decision, the extent to which the 
veteran's claim for entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for disability due to the hernia 
repair surgery is relevant and to what 
extent such a claim is merely a claim for 
an increased evaluation.  See [citation redacted], at 
slip op. 8.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a statement of the case, 
which includes the appropriate law and regulations and 
adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  If the veteran perfects 
an appeal by filing a timely substantive appeal, the case 
should then be returned to the Board for further appellate 
consideration.  No action is required of the veteran until he 
is notified by the RO.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



